Title: To John Adams from Josephus Bradner Stuart, 10 December 1817
From: Stuart, Josephus Bradner
To: Adams, John


				
					Respected Sir.
					Albany December, 10th: 1817.
				
				I have obtained from Wm. Temple Franklin, Esqr. a selection of the manuscript writings of the late Dr. B. Franklin, which I am now arranging & intend ere long to publish.—It is my intintion in this work to present to the publick a political view of the times from 1770 to 1790. & to transmit to posterity the united fame, of those celebrated worthies to whom we are indebted for the glorious emancipation of this Country! The distinguished part which you took in those scenes, & the many high & important offices which you filled; Justly make you one of the principal characters in the work I am now engaged in.—I therefore, take the liberty, respectfully to solicit from you, the use of such dockuments in your possession, as you may deem usefull to my undertaking. As I do not wish to take from you the originals, I will make any arrangement that shall be agreeable to you, to put me in possession of Copies.—With sentiments of the highest respect & esteem, & best wishes for your welfare & Happiness, I have, the Honor, to be, most respectfully Yours.
				
					J. B. Stuart.
				
				
			